department of the treasury internal_revenue_service washington d c april number release date cc dom fs proc tl-n-53-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel georgia cc ser geo from deborah a butler assistant chief_counsel field service cc dom fs subject modified expedited refunds in joint_committee case this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp x authorized representative year year year year year year year date a date b date c date d date e date f issues what discretion does the service have to issue an expedited refund pending the completion of a tax examination after accepting a surety bond to secure the refunded tax if the service has discretion to issue an expedited refund under these facts what factors should the service consider in obtaining security for the potential recovery_of the refunded amount conclusion in considering a request for an modified expedited refund in a joint_committee case the service may only refund the amount that is determined by the service as the minimum amount of overpaid tax that is due to the taxpayer if the determined refund exceeds dollar_figure million the refund must first be submitted for approval by the joint_committee determined refunds based upon partial agreements that do not exceed dollar_figure million may be refunded under the service’s refund procedures without obtaining joint_committee approval the service may not however refund tax to the taxpayer even with joint_committee approval if such tax is not overpaid because we conclude that the service may not issue the expedited refund sought in this case we will defer answering what action is necessary to secure the refunded amount facts for year through year corp x was a member of a consolidated_group and had its income reported on the consolidated_return filed by the consolidated_group for each tax_year on date a in year corp x was split-off from the consolidated_group corp x’s income for year through date a was reported on the group’s consolidated_return corp x reported its own income for the short taxable_year beginning after date a on a separate_return for year after filing a corporate_income_tax return for year on date b corp x filed an amended_return form 1120x on date c to claim a tax_refund of dollar_figurem for year based upon the carry forward of losses_incurred by the consolidated_group in year through year on date d corp x filed a second amended_return to claim an additional refund of dollar_figurem for year based upon the carry forward of losses from the consolidated group’s year through year while these refund claims were pending the service initiated an audit of corp x’s income_tax liabilities for year and year on date e corp x agreed to the assessment of deficiencies for year and year which did not take into account the pending refund claims the deficiencies were assessed and corp x paid the full liabilities with underpayment interest on date f the service has not completed its consideration of corp x’s two pending refund claims and has not yet made any determination with respect to those claims any_action on the claims has been delayed pending completion of a separate audit of the consolidated group’s liabilities for year through year sec_4 that audit is not expected to be completed until at least another year corp x has requested that the service make an expedited refund of its claimed overpayment of income_tax for year while the service’s review of the refund claims is pending because the audit is not expected to be completed for at least one year the requested tax refunds are in excess of dollar_figure the taxpayer has agreed to provide security in the form of a security_agreement and a surety bond legal analysi sec_1 authority to issue expedited refunds in joint_committee cases sec_6402 of the internal_revenue_code is the sole code provision that affirmatively authorizes the service to make refunds to a taxpayer sec_6402 provides that service may refund any balance of any_tax overpayment to a taxpayer after crediting the amount of such overpayment against any outstanding tax_liabilities of the taxpayer an overpayment although not exhaustively defined in the code is the amount by which a payment of tax exceeds the correct total amount of the taxpayer’s liability for a tax period or any amount that was assessed or collected after the expiration of the applicable_period of limitations sec_6401 332_us_524 the service is not required or authorized by statute to refund tax_payments claimed by a taxpayer if an overpayment has not been determined lewis v reynolds 281_us_201 sec_6511 provides the limitations_period within which a taxpayer must file a claim_for_refund of any_tax overpayments the general procedures for making an claim_for_refund of income_tax are found in sec_301_6402-2 sec_3 the service will issue a refund under these procedures only if it determines based upon the grounds set forth and detailed in a timely filed refund claim that there is an overpayment_of_tax sec_301_6402-4 of the regulations which addresses a claim_for_refund included on a tax_return provides one exception to the necessity that the service first determine that there is an overpayment_of_tax before making a refund if an overpayment is claimed on the taxpayer’s return to recover payments made before the return was filed the service may credit or refund payments in excess of the amount of tax_shown_on_the_return without awaiting examination of the completed return and without awaiting filing of a claim_for_refund implicit in this exception for refunds claimed on the return is the understanding that the service must otherwise make a determination with respect to the taxpayer’s refund claim before crediting or refunding claimed overpayments under sec_6402 sec_6411 also provides a special procedure under which a taxpayer may apply for the tentative_carryback_adjustment of tax for a prior taxable_year affected by certain carrybacks from another taxable_year because the service must quickly respond to these carryback applications the service makes a limited review of the application only for material omissions and computational errors before either disallowing the application or making a tentative refund under sec_6411 sec_1_6411-3 the application_for a carryback adjustment must be filed within twelve months after the source year in which the loss or credit to be carried back arose except for determining overpayment interest the application is not a claim for credit or refund sec_6411 last sentence see thompson v united_states u s t c big_number fed cl 492_fsupp_530 n c aff’d without pub op 638_f2d_1351 4th cir corp x’s refund claims are not applications under sec_6411 in general except with respect to refunds claimed on the taxpayer’s original tax_return or on an application_for tentative carryback on which a taxpayer claims an overpayment_of_tax the service does not make refunds of tax unless it has first determined that there is an overpayment_of_tax to be refunded refund claims submitted pursuant to sec_301_6402-2 and sec_3 do not in themselves provide a basis for making a refund of tax until the service determines that an overpayment exists and that the taxpayer is entitled to the refund if the overpayment once determined by the service is very large the service cannot refund_or_credit the overpayment unless it also satisfies the additional requirement under sec_6405 that the refund be approved by the joint_committee on taxation sec_6405 prohibits the refund_or_credit of income_tax in excess of dollar_figure until after a report is submitted to the joint_committee on taxation the service’s current procedures for submitting proposed refunds for approval by the joint_committee are found in irm joint_committee handbook under the normal procedure a report is prepared and a case is submitted for joint_committee review only if there is a net overpayment to be refunded or credited to the taxpayer in excess of dollar_figure million after the service has completed an examination of one or more tax years a regular report is used if refunds have already been made eg in response to a sec_6411 tentative_refund_claim so that less than dollar_figure million is left to be refunded and an expedited report is made if there is a net unpaid refund in excess of dollar_figure million to be made see irm and a supplemental report is filed if further adjustments are made after one report has been filed see irm irm also provides for a modified expedite refund report to be prepared when the service has not completed action on a case it may be used when there are unagreed issues as shown in section or unexamined source years as shown in section cases involving unagreed issues are those in which the taxpayer and the service are prepared to make a partial agreement for the assessment or abatement of some tax_liabilities without resolving all of the pending issues for a tax period cases involving unexamined source years are those in which the service and the taxpayer have resolved the issues for the tax_year with the exception of carrybacks or carryforwards from other source years that are still being examined in both situations the refund must first be approved by the joint_committee the modified expedite refund report is the mechanism for seeking such approval for an expedited refund without waiting until all issues affecting the tax period have been resolved the handbook requires certain conditions to be met before a modified expedited refund report can be prepared and sent to the joint_committee a b c d there must be a claimed sec_6405 refund amount subject_to joint_committee review in excess of dollar_figure in an unexamined or unsurveyed source or carryback_year irm the examination of the unagreed issues or the source year will require a substantial period of time six months or more to resolve and the delay would deprive the taxpayer of a timely refund to which the taxpayer is clearly entitled irm and the taxpayer must post an acceptable bond or similar security irm and irm the report must contain an explanation of why the refund is being issued before the case is completed or surveyed including a conclusion that no disadvantage to the government will occur as a result of the early refund irm and e f g the refund may reflect only the minimum amount to which the taxpayer is entitled regardless of the outcome of the unagreed issue irm and a supplemental report must be submitted at the end of the examination or survey irm and and the refund may not be one involving tentative refunds irm and the key requirement for both unagreed issue cases and unexamined source year cases is that the modified expedite report procedures apply only to the minimum amount to which the taxpayer is entitled and only if that amount is over dollar_figure million irm in this case the amount claimed by corp x is over dollar_figure million but the service has not determined that corp x is entitled to recover any portion of that claimed amount before determining that corp x is entitled to the refund of any portion of the amount claimed by corp x on its two refund claims the service will need to determine the amount of the losses or credits generated by the consolidated_group in year through year which portion if any of those losses is allocable to corp x and which portion of the losses allocable to corp x is available for carryover to year until those determinations are made and some of corp x’s year tax_liabilities are abated there is no overpayment_of_tax to be refunded the modified expedited refund report process could apply if instead of determining a deficiency for corp x’s year the service had determined that corp x had overpaid its year income_tax_liability by more than dollar_figure million pursuant to a partial agreement the service would have authority to refund the agreed overpayment to corp x while the determination of corp x’s claims for the carryforward of losses from year through year was still pending however because the agreed overpayment would have exceeded dollar_figure million any refund would first be subject_to joint_committee review by filing a modified expedite refund report that explained the amount and reason for the refund as well as the action still pending on the carryforward claim the service could solicit the necessary joint_committee review the service could then make the refund after obtaining the bond or other security from the taxpayer to ensure than the service could recover the refunded amount if the service in the course of completing the examination of the source years determined that the taxpayer had not overpaid its income_tax and was not entitled to the expedited refund of tax chapter of the joint_committee handbook rev revised the language manual provisions concerning modified expedited refunds before date use of the modified expedited report procedures had been authorized at irm revised whenever a taxpayer requested that a refund be made prior to the completion of survey or examination action these procedures could be applied where a b c d e f a refund was claimed in excess of dollar_figure any examination or survey action was not expected to be completed within six months a modified expedite refund request report was sent to the joint_committee the taxpayer posted bond or other security as required by the service to secure repayment if necessary of the tax being refunded the taxpayer provided an executed written security_agreement and the service found that no disadvantage to the government would occur thus before date the manual provisions did not explicitly require that the service determine that a taxpayer was entitled to a refund if the expedited refund was sought before the tax examination or survey was completed since the service is not authorized to refund tax unless the tax is overpaid the service’s determination that the taxpayer is entitled to a refund is a condition_precedent for finding that there is no disadvantage to the government like the current manual provisions the former manual provisions provided a mechanism under which the service could expeditiously make a refund subject_to joint_committee approval based upon a partial agreement rather than waiting until all adjustments were completed for a tax period nevertheless some taxpayers may have interpreted the failure to include an express limitation prohibiting refunds unless there was a service determination of an overpayment_of_tax as an indication that refunds could be made solely if claimed by a taxpayer under this misinterpretation taxpayers claiming refunds of more than dollar_figure million would be able to obtain an immediate refund of any taxes previously paid_by claiming a refund and posting a bond because sec_6402 does not authorize such refunds we do not believe that this interpretation of either the former or current manual provisions is correct on the facts presented the service does not have the authority to make a refund of tax in exchange for a bond or other security unless it first determines that there is an overpayment_of_tax to be refunded to the taxpayer the service has not determined that corp x overpaid its tax_liability for year thus no portion of the previously paid tax_liability may be refunded to corp x under the expedited refund procedures for joint_committee cases case development hazards and other considerations we believe that the service can rely upon the current provisions of chapter of the joint_committee handbook to decline taxpayer requests to have proposed refunds submitted for joint_committee review even if the taxpayer offers to provide a bond or other security the handbook reflects the service’s limited authority to issue refunds of overpayments under sec_6402 a modified expedited refund report for joint_committee review should only be prepared for a proposed refund that exceeds dollar_figure million and represents the minimum amount to which the service determines the taxpayer is immediately entitled in a case involving either additional unagreed issues for the same tax_year or carrybacks or carryforwards from unexamined source years since use of the modified expedited refund request procedures is not appropriate in this case we have not addressed the question of what type of bond or other security must be posted by the taxpayer under those procedures please call if you have any further questions
